DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 August 2019 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4, 6-8, 11, 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As mentioned below, the omitted essential element of a “speed adjuster” described in the specification appears to be required for the operation of the invention, the electric motor causing the crown to rotate when a symbol different from the first symbol is selected without using said crown”. It is unclear as to a person having ordinary skill in the art would know what type of "speed adjuster" (e.g. transmission gear train, governor, electronic circuitry for providing power for an electromagnet configured to detect/provide rotation to/from the crown, and a number of other structures, etc.) would be capable of producing this result (e.g., rotating the crown when the crown is not used) without being sufficiently described in the specification. Here is little guidance from the inventor in how one skilled in the art would make the claimed invention and at present there do not appear to be any working examples in the art for the claims relating to “the electric motor causing the crown to rotate when a symbol different from the first symbol is selected without using said crown.” To explain further, pgs. 14-15, and 16 is the only description of how the electric motor/generator is used in relation to the speed adjuster to move the crown. The drawings provide a vague description of how the claimed features are connected as they illustrate rectangles for the recited elements (see particularly Figs. 1, 2, 6, and 7). The speed adjuster currently is not depicted in the Thus, one skilled in the art would not know how to make the invention without undue experimentation. Claims 4, 6-8, 11, and 13-16 are rejected for the reasons described above as they ultimately depend from claim 1. 


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 6-8, 11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 6-8, 11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is “a speed adjuster.” Here, the specification states that in order for (i.e. to do so) the “electric motor/generator 13’ ' coupled to the shaft 31 allows rotating the crown 3’’”, “the energy recovery means 19 comprise a speed adjuster.” (pg. 16). The disclosure also states on pgs. 14 and 15 “furthermore, for reasons that will be explained below (i.e. pointing to pg. 16), the presence of an electric motor/generator machine having a high degree of reversibility (i.e. capable of operating both as   a generator and as a motor without significant efficiency problems) also allows the crown 3' ' to rotate autonomously, so that, for example, the user of the device 1'' can be instructed and/or invited to use the crown 3' ' instead of the touch-sensitive display (if present).” It appears from the disclosure that in order to allow the electric motor/generator to operate to move the crown the speed adjuster must be present. If this particular feature is not essential, clarification is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.